t c summary opinion united_states tax_court john michafl kernan petitioner v commissioner of internal revenue respondent docket no 5655-0o1s filed date john michael kernan pro_se alvin a ohm for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether petitioner is entitled to deductions under sec_162 for expenses while away from home for the year some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was dallas texas petitioner is a certified_public_accountant in the state of texas for the year at issue petitioner was a consultant specializing in the implementation of computer systems and in particular a software application known as oracle financials he conducted this work as a self-employed trade_or_business activity that he reported on his federal_income_tax return for on schedule c profit or loss from business from the time of his graduation from texas a m university at college station texas in petitioner lived at austin texas he was employed for approximately years by a nationally recognized accounting firm and thereafter was employed by the texas workers'_compensation insurance fund the fund at austin texas sometime during date petitioner's superior or supervisor at the fund obtained employment with josten's inc josten's at memphis tennessee through the efforts or assistance of his former supervisor petitioner was interviewed at josten's for the specific purpose of teaching josten's project managers in the use of the oracle software system referred to above petitioner terminated his employment with the fund and sometime in date he entered into a contract with josten's for a period of months commencing on date petitioner began work on or about the scheduled commencement_date by mutual agreement with josten's petitioner worked approximately l month beyond the expiration date of the contract until date all the work petitioner performed under this contract was at the business facilities of josten's at memphis tennessee he was not required to travel away from josten's facilities and he in fact did not incur any traveling or other expenses in connection with his contract except those that are at issue in this proceeding moreover josten's did not impose on petitioner any restriction or requirement as to where petitioner was to live during the contract while living in austin texas petitioner owned a half interest in a home that he shared with another individual his interest in this home was fully paid for and petitioner retained that interest while he was engaged on the contract with josten's at memphis tennessee petitioner did not incur any expenses relating to the austin home while he was engaged on the josten's contract petitioner moved out of the austin texas home on or about date and took up residence with a young lady who lived at knoxville tennessee whom petitioner had met in date one of the reasons petitioner became interested in the contract with josten's at memphis was that it would lessen the distance between austin texas and knoxville tennessee his expectation was that the relationship with the young lady whom petitioner referred to as his girlfriend would become permanent as petitioner described it at trial i had started dating a girl in knoxville in december of '95 and wanted to try and make more of the distance between knoxville and austin and so when this opportunity came up i was talking with her regarding it basically the understanding was that t'll accept it if we want to give this a shot you know basically i'll live with her and move into knoxville make the commute and then hopefully find work in knoxville petitioner moved in with his girlfriend at knoxville tennessee on date and began his contract with josten's at memphis tennessee on date he commuted on weekends to knoxville during the week petitioner rented an apartment in memphis the arrangement between petitioner and his girlfriend was that petitioner paid the rent on the apartment they shared in knoxville and his girlfriend paid the utilities and telephone expenses petitioner was not a party to the rental contract on the apartment nor was there any written_agreement between petitioner and his girlfriend with respect to their living arrangement initially petitioner commuted between memphis and knoxville either by automobile or by commercial airline both methods proved to be time consuming and costly petitioner made a cost benefit analysis from which he concluded it would be more economical to purchase an airplane to make the weekly commute between knoxville and memphis accordingly petitioner in early date purchased a cessna model airplane and after paying for flying lessons thereafter used the plane to commute between memphis and knoxville petitioner's contract with josten's was completed in date and he had no further contractual or employment relationship with josten's petitioner then gave up the memphis apartment and continued living with his girlfriend at knoxville he did not find employment at knoxville in date the relationship between petitioner and his girlfriend terminated petitioner moved back to austin texas and found employment there on his federal_income_tax return for petitioner reported the income and expenses of the contract activity with josten's as a trade_or_business activity which respondent does not dispute petitioner reported gross_income of dollar_figure expenses of dollar_figure and a net profit of dollar_figure in the notice_of_deficiency respondent disallowed deductions claimed for expenses in the amount of dollar_figure the disallowed deductions consisted essentially of petitioner's meals and other living_expenses in memphis including rent on the memphis apartment and the expenses related thereto the cost of the airplane and the flying lessons repairs to the plane insurance and the traveling expenses_incurred prior to purchase of the plane ’ respondent's position is that petitioner's tax_home during was memphis tennessee and therefore the expenses at issue were not incurred away from home within the intent and meaning of sec_162 petitioner's position is that his business activity at memphis tennessee was temporary and not permanent or indefinite and the expenses he incurred there are deductible under sec_162 this court has consistently held that a taxpayer's home for purposes of sec_162 is the vicinity of the taxpayer's principal_place_of_business or employment and not where the taxpayer's personal_residence or place of abode is located if such residence or place of abode is at a place different from the location of the place of employment 74_tc_578 49_tc_557 garlock v commissioner 34_tc_2 of the total amount claimed dollar_figure represented the cost of the plane that petitioner deducted pursuant to sec_179 klection to expense certain depreciable assets petitioner at trial conceded a dollar_figure adjustment in the notice_of_deficiency disallowing a deduction for clothing expenses however there is an exception to this rule where the taxpayer accepts employment away from home if such employment is considered temporary as opposed to indefinite 254_f2d_483 4th cir affd per curiam 358_us_59 where such employment is temporary the taxpayer's tax_home does not shift to the situs of the temporary employment the taxpayer is regarded as away from home while working at the temporary location the underlying purpose for this exception which allows a deduction for living costs incurred at the temporary job is that it is unreasonable to expect the taxpayer to move a residence to a temporary location thus by allowing a deduction for living_expenses at the temporary employment location the burden is mitigated for the taxpayer who incurs duplicate living_expenses which result from maintaining the regular place of abode and the place of abode at the temporary location however if a taxpayer for personal reasons chooses to reside ina different vicinity from the vicinity of the principal place of employment the residence is not recognized as the taxpayer's tax_home 326_us_465 54_tc_734 affd 444_f2d_508 5th cir the court is satisfied from the record that petitioner's home during for tax purposes was not austin texas petitioner terminated his employment there and thereafter incurred no further living_expenses at austin the record is clear that petitioner left his employment at austin to accept the contract at memphis tennessee which would be nearer to his girlfriend at knoxville tennessee since petitioner left his home at austin texas the site of his employment became his tax_home the record is clear that petitioner's choice of knoxville tennessee as a residence was solely for personal reasons and was in no way related to the exigencies of his contract with josten's at memphis the general_rule is that a taxpayer's home under sec_162 is his abode at or near the vicinity of his principal place of employment 608_f2d_1269 9th cir affg in part and revg and remanding in part 67_tc_426 it is immaterial whether petitioner's contract at memphis tennessee was temporary or indefinite because those distinctions are relevant only when the taxpayer maintains a well-established home and is away from it 332_f2d_91 9th cir the court holds therefore that the expenses at issue were personal expenses under sec_262 that are not deductible under sec_162 respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
